Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the request for continued examination filed on 12/16/2021.  
Currently, claims 1-13 and 21-25 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (“Kai” US 10,629,616 dated 02/13/2019) further in view of Takuma et al. (“Takuma” US 2019/0312035 dated 04/06/2018).
As to claim 1, Kai shows a device (see ultimately the Fig. 22C’s variation of Fig. 18’s zoomed out view embodiment with a step performed thereon to form the part 18 up top, note that Fig. 22A-C is a variation of Fig. 19-21; col. 22, line 25-28 referring back to previous disclosure for main embodiment, note finally that Fig. 18 itself which is the parent embodiment for all of those variations thereof is itself the result of previous method steps leading up thereto and some reference will be made to parts that are created prior to Fig. 18 which persist thereto) comprising: 
a substrate having a Complementary Metal Oxide Semiconductor (CMOS) circuit (see the overall structure 700 acting as a substrate and having CMOS circuit inside; Fig. 18 with Fig. 22C variation utilized up near common source part 18; col. 20, lines 28-30 introducing this part for Fig. 17 which carries over to Fig. 18 and Fig. 22C ultimately, note that in line 28 there is a typographical error and 1000 should be 700 as the logic die is 700 throughout the reference and that is what they are referring to in Fig. 17); 
a gate stack structure including interlayer insulating layers and conductive patterns, which are alternately stacked in a vertical direction on the substrate (see layers 46 and 32 
a channel structure (see channel structure that is 60+62+63, and note also that all other parts of that overall channel structure like the cap part 50 and etc. which contribute to it being an actual channel in its functioning can be designated along with 60+62 for claims like claim 2 below that require such; this is introduced previously and carries over to Fig. 18 and ultimately Fig. 22C, but see a general reference in col. 22, line 44, col. 13, lines 42-45 for part 63 being originally described and carrying over as a like part; the office here notes that the applicant, although already informed of the office’s position on what will ultimately have to be designated as the “channel structure” previously, is likely still wanting the channel structure to be limited to a singular channel layer, as it might be in the specification of the application, if that be the case such language could be added if good written description is found) having a first part (see the middle parts of 60+62 etc. parts of the channel structure going through the layers 46 and 32) penetrating the gate stack structure and a second part (see the upper parts of 60+62 etc. parts of the channel structure poking out of the “top” side of the 32/46 stack in Fig. 22C, designated along with the lower parts of 60 as well as 63 all together; col 22, line 61-64; applicant will note here that this is not one whole continuous/contiguous part, although the office can in alternate designations of parts make this one whole continuous/contiguous part designated here if it becomes necessary) extending from one end of the first part, the second part extending beyond the gate stack structure (this second end extends from the “upper” end of the middle part of 60+62 etc., and it is noted to extend beyond the 32/46 stack, note also that this “second part” overall has the bottom part of 60 and the part 63 included therein all together); 
a common source line (see common source line being made of 18 in the Fig. 22C embodiment running between the channels; see col. 22, line 61 noting these parts make the 
a memory layer (see 50 as the memory film introduced back in col. 15, line 22 etc. but carrying over to Fig. 22C) disposed between the first part of the channel structure and the gate stack structure (note this is between 60+62+63 etc. and the 32/46 stack); and 
a bit line (note bit lines are 98 and are introduced in col. 17, line 57 but carry over to Fig. 18 and ultimately to Fig. 22C as well, note also an alternate designation of parts can be made with the bitline 98 taken along with its accompanying wordline that acts as a continuation thereof and also an alternate designation of parts here can have 98 designated with 88 which acts as part of the overall bitline structure) connected to an opposite end of the first part of the channel structure (note this part 98 is electrically connected to the “lower” end of the middle parts of channel 60+62 in the Fig. 22C variation of Fig. 18’s structure; the office also notes that slightly modified alternate grounds of rejection are available here where the “first part” gets designated such that it has part of it that goes down to touch the bitline structure itself when 98+88 is designated as an alternate designation of the bitline) which is opposite to the one end of the first part (note this is opposite the one end of the first part discussed above), the bit line being disposed between the substrate and the gate stack structure (note that the bit line 98 is disposed between the part 700 acting as a substrate and the gate stack 32/46, with Fig. 18 showing a good view), 
wherein the second part of the channel structure includes a dopant of a first conductivity type (note the n-type doping of the source and drain parts of the overall device where the drain part 63 is here a part that makes up the overall channel structure, and note this 

However, Kai fails to show the device above further showing the second part of the channel structure including a dopant of a second conductivity type different from the first conductivity type.  

Takuma shows a device with a main channel part being made of a second conductivity type (see [0148] discussing p-type main channel material 60 being made), and note that this is opposite a first conductivity type (p-type is opposite n-type).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the doping of the main channel part with a second conductivity type opposite a first conductivity type as taught by Takuma to have made the main channel material 60 in Kai with the motivation of making a p-channel device (note the n-doped parts in Kai are already present at source and drain and Takuma shows an embodiment with a p-channel ultimately making a p-channel device) and using materials suitable for making real life embodiments (note Takuma is telling materials to use in real life embodiments where Kai leaves the materials somewhat generic).  

The office notes that under the above noted designations of parts with part 60 made of p-type material in the combination above, then the second part of the channel structure then 

As to claim 2, Kai, as modified by Takuma above, shows a device wherein a diameter of the first part of the channel structure is greater than that of the second part of the channel structure (in this context the parts 58 appear to be made circular from the preceding method of making them in the reference and in the Fig. 22C embodiment the tips of 60+62 etc., so the upper tip will have a smaller diameter than the fatter diameter of 60+62+50, when 50 is included in the designation of the overall channel structure overall, down in the alternating stack 32/46).  

As to claim 3, Kai, as modified by Takuma above, shows a device wherein a sidewall of the first part of the channel structure and a sidewall of the second part of the channel structure are aligned with each other to form a straight line (note that when the designation of the second part is made as is done above the sidewalls of the first and second parts join with each other to form a straight line where they meet, though the tip will then become the tip further up). 

As to claim 4, Kai, as modified by Takuma above, shows a device wherein the second part of the channel structure has a convex shape which extends from the first part of the channel structure and into a concave portion of the common source line (note that the tip has a shape that is a simply polygon that has no internal angles greater than 180 degrees and having no dents or indentations, where that shape extends from the first part of the channel down in the memory parts of the device and up into a concave shaped portion of the common source 

As to claim 7, Kai, as modified by Takuma above, shows a device, wherein the channel structure (60+62 etc., here noted to additionally include 63 in addition to the main parts noted above;  col. 13, line 42-43 introducing like parts that carry over to Fig. 22C’s embodiment) includes: 
a core insulating layer (core insulator 62 is introduced in col. 13, line 7 and carries over to Fig. 18 and 22C) disposed in a central region of the channel structure (note 62 is in center of the overall channel structure); 
a doped semiconductor layer (the drain region of the channel structure is 63 and is doped semiconductor introduced in col. 13, line 40-42 and carries over to Fig. 18 and 22C) disposed in the central region of the channel structure (note this is in central region of the overall channel structure noted above and is a sub-part therof), the doped semiconductor layer being disposed between the core insulating layer and the bit line (note 63 will be between core insulator 62 and the bitline 98 therebeneath in the orientation of Fig. 18’s view); 
and a channel layer (see main channel layer 60; see citations above; further for claim 9 below the office will designate 60+63 together as, again, the applicant themselves appear to be making part of the “channel layer” actually act as a source part of the overall device and there is no current language that prevents a two part structure making up this “channel layer”) extending to between the core insulating layer and the memory layer and between the common source line and the core insulating layer from between the doped semiconductor layer and the memory layer (note 60 extends all the way from down low near the drain region all the way up 

As to claim 8, Kai, as modified by Takuma above, shows a device wherein a portion of the channel layer that extends to the inside of the common source line constitutes the second part of the channel structure (note that the portion of 60+62 etc. noted above that is up in the part 18 is making up a part of the second part of the channel structure designated above).  

As to claim 9, Kai as modified by Takuma above, shows the device above wherein the dopant of the first conductivity type and the dopant of the second conductivity type are included in a portion of the channel layer which is adjacent to the common source line (note that as designated above in the alternate for claim 9, the channel layer 60+63 have their doped parts, the n-type part 63 and the p-type part 60 with the material brought in from Takuma above, close enough to 18 to be considered nearby/adjacent although 63 is not directly adjacent to 18; the office also notes that if the applicant intends to try to use this sort of language, especially if it is further tightened up, to distinguish from the prior art the office will likely need a zoomed in picture of where the applicant intends for these doped region(s) to actually be in their figures, for now the office will let such and objection slide as the language is considered for now fairly generic; applicant will note that if this ends up shown in a zoomed in drawing then as long as it has reasonable written description support the office will permit it in the drawings; the office does note further for the applicant that tight enough language along these lines will be fairly likely to eventually distinguish over all art available to the office),  





As to claim 11, Kai as modified by Takuma above, shows the device further comprising: 
a dummy stack structure (see generally under the alternate designation of parts noted in claim 1 above, the office will then designate the lower parts of stack of stack of 32/46 along with layer 65 as the dummy stack structure as it is a stack structure here not entirely connected up and available for use as a dummy structure as its use; col. 17, line 34; this being designated as a stack structure though other designations of parts are possible) disposed at a level substantially equal to a level of the gate stack structure (note this structure is substantially equal in its disposition at the same level as the designated gate stack structure above); 
a conductive vertical contact plug (see plug part 8p; col. 17, line 32 introducing this part and it carrying over to Fig. 18 and 22C) penetrating the dummy stack structure (note 8p going through the dummy stack structure noted above for instance in Figs carrying over to Fig. 18 and 22C);
and a conductive connection line connected to the conductive vertical contact plug (see 94 being a conductive connection line connected to the conducive vertical contact plug 8p; col. 17, line 54 introducing this part and it carrying over to Fig. 18 and 22C), the conductive connection line being disposed at a level substantially equal to a level of the bit line (see 94 being on the same level as layer 98 in for instance Fig. 14 carrying over to Fig. 18’s view and Fig. 22C).  

As to claim 12, Kai as modified by Takuma above, shows a device further comprising: 
an insulating structure (see insulator/dielectric 90 and 160 taken together in col. 17, line 52 and col. 18, line 13 introduced previous to, but carrying over to, Fig. 18 and 22C) extending to between the conductive connection line and the substrate from between the substrate and the bit line (note this extends between 94, in Fig. 18’s view, and the substrate down at 700 from over between 700 and 98); and
conductive connection structures (see the little conductive connection structures running down to conductors 168 in Fig. 18’s view going through the layer 110 in Fig. 18 and likewise Fig. 22C; col. 18, line 18) penetrating the insulating structure, the conductive connection structures connecting the conductive connection line to the CMOS circuit (note the little conductive connection structures are going down to the CMOS circuits in 700 in Fig. 18 from 94).  

As to claim 13, Kai as modified by Takuma above, shows a device wherein the common source line extends to be connected to the conductive vertical contact plug (note that the part 18 in Fig. 22C is in this context extends to the right in Fig. 18’s zoomed out view and will be connected indirectly to 8P via 32 and 65).

As to claim 21, Kai as modified by Takuma above, shows a device wherein the first conductivity type is n-type (see the first conductivity type above in Kai being n-type) and the second conductivity type is p-type (see the conductivity brought in from Takuma above being p-type).  


As to claim 22, but regarding the parent claim 1’s limitations, using a slightly different designation of parts from above, Kai shows a device (see ultimately the Fig. 22C’s variation of Fig. 18’s zoomed out view embodiment with a step performed thereon to form the part 18 up top, note that Fig. 22A-C is a variation of Fig. 19-21; col. 22, line 25-28 referring back to previous disclosure for main embodiment, note finally that Fig. 18 itself which is the parent embodiment for all of those variations thereof is itself the result of previous method steps leading up thereto and some reference will be made to parts that are created prior to Fig. 18 which persist thereto) comprising: 
a substrate having a Complementary Metal Oxide Semiconductor (CMOS) circuit (see the overall structure 700 acting as a substrate and having CMOS circuit inside; Fig. 18 with Fig. 22C variation utilized up near common source part 18; col. 20, lines 28-30 introducing this part for Fig. 17 which carries over to Fig. 18 and Fig. 22C ultimately, note that in line 28 there is a typographical error and 1000 should be 700 as the logic die is 700 throughout the reference and that is what they are referring to in Fig. 17); 
a gate stack structure including interlayer insulating layers and conductive patterns, which are alternately stacked in a vertical direction on the substrate (see layers 46 and 32 stacked, in the alternate here the office will designate only the top half of the structures 46/32 stacked up in Fig. 18/22C for claims 11-13; col. 22, line 37); 
a channel structure (see channel structure that is 60+62+63+56, and note also that all other parts of that overall channel structure like the cap part 50 and etc. which contribute to it being an actual channel in its functioning can be designated along with 60+62 for claims like claim 2 below that require such; this is introduced previously and carries over to Fig. 18 and ultimately Fig. 22C, but see a general reference in col. 22, line 44, col. 13, lines 42-45 for part 63 
a common source line (see common source line being made of 18 in the Fig. 22C embodiment running between the channels; see col. 22, line 61 noting these parts make the source, which is common to more than one cell) extending to overlap with the gate stack structure (note this CSL is over the 32/46 stack), the common source line surrounding the second part of the channel structure (note the CSL surrounds the parts of the materials making up the overall designated second part of the channel structure noted above); 
see 54 as the charge storage memory film introduced back in col. 13, line 8-18 etc. but carrying over to Fig. 22C) disposed between the first part of the channel structure and the gate stack structure (note this is between 60+62+63 etc. and the 32/46 stack); and 
a bit line (note bit lines are 98 and are introduced in col. 17, line 57 but carry over to Fig. 18 and ultimately to Fig. 22C as well, note also an alternate designation of parts can be made with the bitline 98 taken along with its accompanying wordline that acts as a continuation thereof and also an alternate designation of parts here can have 98 designated with 88 which acts as part of the overall bitline structure) connected to an opposite end of the first part of the channel structure (note this part 98 is electrically connected to the “lower” end of the middle parts of channel 60+62 in the Fig. 22C variation of Fig. 18’s structure; the office also notes that slightly modified alternate grounds of rejection are available here where the “first part” gets designated such that it has part of it that goes down to touch the bitline structure itself when 98+88 is designated as an alternate designation of the bitline) which is opposite to the one end of the first part (note this is opposite the one end of the first part discussed above), the bit line being disposed between the substrate and the gate stack structure (note that the bit line 98 is disposed between the part 700 acting as a substrate and the gate stack 32/46, with Fig. 18 showing a good view), 
wherein the second part of the channel structure includes a dopant of a first conductivity type (note the n-type doping of the source and drain parts of the overall device where the drain part 63 is here a part that makes up the overall channel structure, and note this carries over as a like part it seems to the relevant embodiment; col. 23, line 24-28; the office notes that this somewhat unorthodox designation of parts is made here as the applicant 

However, Kai fails to show the device above further showing the second part of the channel structure including a dopant of a second conductivity type different from the first conductivity type.  

Takuma shows a device with a main channel part being made of a second conductivity type (see [0148] discussing p-type main channel material 60 being made), and note that this is opposite a first conductivity type (p-type is opposite n-type).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the doping of the main channel part with a second conductivity type opposite a first conductivity type as taught by Takuma to have made the main channel material 60 in Kai with the motivation of making a p-channel device (note the n-doped parts in Kai are already present at source and drain and Takuma shows an embodiment with a p-channel ultimately making a p-channel device) and using materials suitable for making real life embodiments (note Takuma is telling materials to use in real life embodiments where Kai leaves the materials somewhat generic).  

The office notes that under the above noted designations of parts with part 60 made of p-type material in the combination above, then the second part of the channel structure then includes the upper and lower parts of the overall part 60 as in the designations above, which will be p-type and the overall part 63 which is n-type as discussed above).  

As to claim 22, Kai as modified by Takuma above, shows the device above wherein the channel structure has an inflection point at a boundary between the first part and the second part (the office notes here that this claim does not appear to have explicit support in the written description of the application and no such point is explicitly labelled in the drawings, and the applicant appears to be drafting this claim using a rather broad definition of inflection point, as there does not appear to be any traditional inflection point where the applicant will be locating this point specifically in the depending claim 23, so for now the office has to consider the point where the little inner corners of 18 meet 56 and the uppermost part of 60, that is directly contacting 56, an “inflection point” by what the applicant appears to mean by the term, as in, a point where there is an angle change, here of the outer surface etc., although it does not have to be formally from positive angle to negative angle change etc.).  

As to claim 23, Kai as modified by Takuma above for claim 22, shows the device above wherein the inflection point of the channel structure is adjacent to a boundary between the memory layer and the common source line (note that the above noted inflection point is nearby to where 54 meets 18 at the boundary of 54/18).  


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (“Kai” US 10,629,616 dated 02/13/2019) in view of Takuma et al. (“Takuma” US 2019/0312035 dated 04/06/2018) as applied to claim 1 above, and further in view of Iwai et al. (“Iwai” US 10,347,654 dated 05/11/2018).
As to claim 5, and similarly for claim 6 below, Kai as modified above by Takuma shows a device noted above for claim 1, but fails to show the device being one explicitly where the 

Iwai shows a similar device with metal being used as an outside part of a common source line away from where a memory section will be formed (see forming layer 6 on the outside of the memory section as a part of an overall source line part 6+10’ which is made into 6+10 later; col. 9, line 66).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the suggested design of putting metal on the outside part of a source line as taught by Iwai to have made some metal on the outside part of 18 away from the memory structure in the Kai device with the motivation of providing a high conductivity path to connect to the overall source being formed (see the point of the metal is to help with contact to the overall source structure; col. 10, lines 1-3).  

The office also notes here that perhaps an easier grounds of rejection is just to use the bumps 14 in Kai Fig. 21, but as they are not explicitly made of metal, although they appear to be such that they would implicitly disclose such an embodiment to one of skill in the art under the term “bump” here, the office will not use this at this time although it will remain available as a grounds of rejection should the need arise.  


As to claim 6, the office notes the grounds of rejection above being the same applied to claim 5, as the source part 18 is doped semiconductor already in Kai in col. 23, line 25, and it is in .  


Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (“Kai” US 10,629,616 dated 02/13/2019) further in view of Aritome (US 9,070,446 patented 06/30/2015).
As to claim 24, Kai shows a device (see ultimately the Fig. 22C’s variation of Fig. 18’s zoomed out view embodiment with a step performed thereon to form the part 18 up top, note that Fig. 22A-C is a variation of Fig. 19-21; col. 22, line 25-28 referring back to previous disclosure for main embodiment, note finally that Fig. 18 itself which is the parent embodiment for all of those variations thereof is itself the result of previous method steps leading up thereto and some reference will be made to parts that are created prior to Fig. 18 which persist thereto) comprising: 
a substrate having a Complementary Metal Oxide Semiconductor (CMOS) circuit (see the overall structure 700 acting as a substrate and having CMOS circuit inside; Fig. 18 with Fig. 22C variation utilized up near common source part 18; col. 20, lines 28-30 introducing this part for Fig. 17 which carries over to Fig. 18 and Fig. 22C ultimately, note that in line 28 there is a typographical error and 1000 should be 700 as the logic die is 700 throughout the reference and that is what they are referring to in Fig. 17); 
a gate stack structure including interlayer insulating layers and conductive patterns, which are alternately stacked in a vertical direction on the substrate (see layers 46 and 32 
a channel structure (see channel structure that is 60+62+63, and note also that all other parts of that overall channel structure like the cap part 50 and etc. which contribute to it being an actual channel in its functioning can be designated along with 60+62 for claims that require such; this is introduced previously and carries over to Fig. 18 and ultimately Fig. 22C, but see a general reference in col. 22, line 44, col. 13, lines 42-45 for part 63 being originally described and carrying over as a like part; the office here notes that the applicant, although already informed of the office’s position on what will ultimately have to be designated as the “channel structure” previously, is likely still wanting the channel structure to be limited to a singular channel layer, as it might be in the specification of the application, if that be the case such language could be added if good written description is found) having a first part (see the middle parts of 60+62 etc. parts of the channel structure going through the layers 46 and 32) penetrating the gate stack structure and a second part (see the upper parts of 60+62 etc. parts of the channel structure poking out of the “top” side of the 32/46 stack in Fig. 22C, designated along with the lower parts of 60 as well as 63 all together; col 22, line 61-64; applicant will note here that this is not one whole continuous/contiguous part, although the office can in alternate designations of parts make this one whole continuous/contiguous part designated here if it becomes necessary) extending from one end of the first part, the second part extending beyond the gate stack structure (this second end extends from the “upper” end of the middle part of 60+62 etc., and it is noted to extend beyond the 32/46 stack, note also that this “second part” overall has the bottom part of 60 and the part 63 included therein all together); 
a common source line (see common source line being made of 18 in the Fig. 22C embodiment running between the channels; see col. 22, line 61 noting these parts make the 
a memory layer (see 50 as the memory film introduced back in col. 15, line 22 etc. but carrying over to Fig. 22C) disposed between the first part of the channel structure and the gate stack structure (note this is between 60+62+63 etc. and the 32/46 stack); and 
a bit line (note bit lines are 98 and are introduced in col. 17, line 57 but carry over to Fig. 18 and ultimately to Fig. 22C as well, note also an alternate designation of parts can be made with the bitline 98 taken along with its accompanying wordline that acts as a continuation thereof and also an alternate designation of parts here can have 98 designated with 88 which acts as part of the overall bitline structure) connected to an opposite end of the first part of the channel structure (note this part 98 is electrically connected to the “lower” end of the middle parts of channel 60+62 in the Fig. 22C variation of Fig. 18’s structure; the office also notes that slightly modified alternate grounds of rejection are available here where the “first part” gets designated such that it has part of it that goes down to touch the bitline structure itself when 98+88 is designated as an alternate designation of the bitline) which is opposite to the one end of the first part (note this is opposite the one end of the first part discussed above), the bit line being disposed between the substrate and the gate stack structure (note that the bit line 98 is disposed between the part 700 acting as a substrate and the gate stack 32/46, with Fig. 18 showing a good view).  

However, Kai fails to show  the device being one wherein the common source line includes a metal layer and a barrier layer between the metal layer and the channel structure, 

Aritome shows making an upper contact line structure out of metal with a barrier layer below it between it and the layers therebelow (see the structure 133 being used as a bit line but having metal with a lower barrier layer therebelow between the metal and channel parts underneath; col. 9, lines 1-5 describing forming the barrier material under the metal layer to be made thereover, between the metal and the channel structure therebelow and see the metal layer being introduced in col. 8, line 62).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the metal/barrier line material stack for an upper contact line as taught by Aritome to have made the part 18 in Kai with the motivation of providing an alternate conductor scheme with a highly conductive material and a material to ensure no/low contamination of parts around it (see the Aritome reference wanting to specifically tailor their contacts to be Cu or W with a layer to protect the surrounding layers from outdiffusion, known as a barrier layer, see same citations as just above).  

The office notes that with the part 18 in Kai being formed a barrier layer and metal layer thereover the device will be one wherein the common source line (18, now modified in its materials from Aritome in the combination above) includes a metal layer and a barrier layer between the metal layer and the channel structure, and wherein the channel structure is .  

Allowable Subject Matter
Claim 25 is allowed.

As to claim 25, the office notes first that the claim may have been misdrafted to say “greater” where it should say “lesser” (see Fig. 4 appearing to have the parts swapped around in order to say “greater”, or else if the parts are swapped in the manner claimed then it should be “lesser” to cover Fig. 4 it appears, however, Fig. 8 comes to the rescue to provide written description for the claim, at least arguably, see further discussion below).  The office notes that the art available to the office fails to show the structure as claimed including the limitation “greater” in the context of the overall claim.  Art like that previously used is close for use as a potential primary reference, however it fails to show the structures appropriately having such a diameter.  Further, art which is available would address the limitations of the claim if it said “less” instead of “greater” (as this may be a misdrafting).  But, as it is drafted the office finds that there is no art available that seems to outright have, or reasonably suggest the “greater” limitation here.  Thus the office finds the claim to not be anticipated, and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Conclusion
	The office notes for the applicant that claim 25 appears to be drafted backwards from what it was intended to be drafted (applicant says it should be shown in Fig. 4, but the only Figure in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  













/GRANT S WITHERS/Primary Examiner, Art Unit 2891